547 So. 2d 1278 (1989)
Freddie Cecil JONES, Appellant,
v.
The STATE of Florida, Appellee.
No. 87-1687.
District Court of Appeal of Florida, Third District.
August 29, 1989.
Bennett H. Brummer, Public Defender, and N. Joseph Durant, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., for appellee.
*1279 Before BARKDULL, FERGUSON and COPE, JJ.
PER CURIAM.
The appellant in this matter was convicted of unlawful possession of a firearm while engaged in a criminal offense, to wit: among other things, first degree murder. He was sentenced for both crimes. We find this contrary to our pronouncement in Gonzalez v. State, 543 So. 2d 386 (Fla.3d 1989). We note that this conflicts with Harper v. State, 537 So. 2d 1131 (Fla. 1st DCA 1989), however, following Gonzalez, supra, we hereby return the matter to the trial court to strike the conviction and sentence of unlawful possession of a firearm.
Reversed and remanded with directions.